Atteatfoaz   I. L.   UmJrtts
                     ..                                                  ._
Deer 3rr.                      apmoa      no. o-6856

                               Rer     T;hethcrthe purpose CARUSO Ot
                                       tha propogsd cofporatlon le-
                                       &&es   mare than one outhiuixed
                                       parP@-
          It Fa mdily   aeon that tha.abwa underlined  wor&agln
the purpose cluuae of the aorporation ls UOT crxpraaa4 euthoorleadby
th6 mlqlaag illt&6 atatutio.aad it itionly with tbase wordn that w
er6 diroetlg eoncernad hwe.
ahmtrrr of the prop4ambd eorporatloa al08rl.y rtatecr a purpoas pror
~idd r0r by ol~e or the pro~isionrr or the statut0,   the wwatuy     cb
Stete must rile ,lt,  mt lr ttm purpose Krause 45008 rurthar la~la
ue~lnolnslvm i&at  it oontelu.6two purpoaas llated   in two eeguute
eubtllvleloaeof Article 1302, v.~.c.cL., the rcearotaryor Xetc should
r8ru8a to rue the charter.
          Xfthwt   cnterllyy   into e‘dlaousnion of lmpll~d and lnOlMn-
toi p0~02-iwhioh are iaoluded dth ewiry byrant or 00rpor~t-evurpoae.
1I 10 our opinion that the          ati sale oi 011 nlrcraft parts
                               parohwti
and epplimmces (including pareohuteo) tolqethcrwith their rep&r,  the
sale of aviation fuel.,oil and (3enoe end tirerat, lttafeand ahartrr
of airore$t arc 811 rcasonnbly within the @cope of the p    me e-
ereted sn wotlon 78 or iirtlole1302, riuprcl
                                           , 6116are in liu
                                                        T   temtl81
eapllaneo with the provislonb thereof,
          Bwver,   th6ro is one portion or the purpone alauu'anund-
rentuhleb wcdoaotbciJAnmay~eomebly          be ina1udti withinthe
      of the buelxtec8me authorir;edby Section 7B, eupre. It is le
miw.:    ". . . to inrtmot ~rnons ln rlylng rsndthe moeheniec;ena
atlam       or airmt    wll~a.-
           Imtruationo       in rmw   end tha asehanloo or alrerart a8
dmlnlatured by 8 aehool whleh 10 guaarelly open to thr publle le
ednaatl6R8l In Qbturc and aome.6withla that      purpooe iamduthorbmd by
mtetnta;  ~4,          5aothna 2 0rUS or Artlale 1302, V.4i.C.5. (se0
oplnlorrof.thledcpsrtunt numbered O-U&? dete6Ymah4,X942,hol&
lmg $he?funonPlyl,mgZahool tobe sneducatioaeliatltitutiont&er
aaetsoa  2 ur Artlalu 1302, VA.0 .-,I. Yram mot8 rmoatly mdalttad
to this 0rri00 by ttrepremcntrtl*c or tha 4umpantt":tmhd-8, it is ollr
belter thettha iehoal ooutomplatar(l     Leuie oS this ~tura, end &a much,
6reetae 8 dual~parpose inthe~parpase oleuee assdasmt.